Citation Nr: 0806249	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease 
with chronic congestive heart failure, status post-myocardial 
infarction, status post-coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1941 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

A motion to advance this case on the Board's docket was 
granted by the Board on June 21, 2005, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Coronary artery disease with chronic congestive heart 
failure, status post-myocardial infarction, status post-
coronary artery bypass graft is not etiologically related to 
service or to a service-connected disability. 


CONCLUSION OF LAW

Coronary artery disease with chronic congestive heart 
failure, status post-myocardial infarction, status post-
coronary artery bypass graft was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
December 2004, prior to the initial unfavorable AOJ decision 
issued in March 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
December 2004 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration and 
requested that he send any evidence in his possession to VA.  
Thus, as the veteran received a fully VCAA compliant notice 
prior to the initial adjudication, he will not be prejudiced 
by the Board proceeding with its decision.  
 
Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter informed the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet App 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private medical records, and a 
January 2005 VA examination report were reviewed by both the 
RO and the Board in connection with adjudication of his 
claim.  The Board observes that the veteran has indicated he 
received coronary bypass surgery at Covenant Hospital in 
Saginaw.  However, although the veteran submitted a VA Form 
21-4142, Authorization and Consent to Release Information to 
VA with regard to these records, he did not provide an 
address to which VA should send a request.  The law provides 
that, while VA is obligated to assist a claimant in the 
development of a claim, there is no duty on VA to prove the 
claim.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to request the records identified by the veteran when he has 
not provided VA with the necessary information to determine 
where to direct that request.  The veteran has not identified 
any additional treatment records that VA needs to obtain for 
an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis 

The veteran contends that his coronary artery disease with 
chronic congestive heart failure, status post-myocardial 
infarction, status post-coronary artery bypass graft, 
developed as a result of malaria and dysentery that he 
contracted in service.  The Board has considered his claims 
on both a direct and secondary service connection basis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. 
Part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the December 2004 VCAA letter advised 
the veteran that he should submit evidence of a connection 
between his current heart disorders and his service-connected 
disabilities, and that VA will not consider temporary flare-
ups to be aggravation, unless the underlying condition, as 
contrasted by symptoms, has gotten worse (emphasis added).  
Thus, the Board finds that the veteran was aware that the 
evidence must show that his malaria or dysentery had caused 
an increase in severity of his coronary artery disease with 
chronic congestive heart failure.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's secondary service connection 
claim.  See Bernard at 393-94.

At the outset, the Board notes that the record does not show 
that cardiovascular disease was manifest in service or to a 
compensable degree within one year of service discharge.  An 
October 1943 service physical examination showed that the 
heart was not enlarged.  There were no thrills and no 
murmurs; sounds were quite loud.  A soft systolic murmur over 
the pulmonic area was not considered significant.  

The veteran essentially contends that his heart disease is 
due to or the result of contracting malaria and dysentery in 
service.  In this regard, the record shows that the veteran 
contracted malaria and amoebic dysentery while in service in 
New Guinea.  Service-connection for malaria was granted in an 
April 1944 rating decision, and service connection for 
dysentery was granted in a November 1948 rating decision.  In 
a June 1950 rating decision, service connection for dysentery 
was recharacterized as irritable colon syndrome secondary to 
service-connected amoebic dysentery and a 10 percent 
disability evaluation was assigned.  The January 2005 VA 
examination report shows a diagnosis of coronary artery 
disease and chronic heart failure.  However, there is no 
persuasive medical evidence of record relating the veteran's 
current heart disorders to any incident of service or to a 
service-connected disability.  

In July 2005, the veteran submitted an internet article, 
attributable to BBC News, which states that the dehydration 
that results from dysentery can be fatal if untreated, as 
vital organs, such as the heart, require a minimum amount of 
water and salt to function.  However, contrary to what the 
veteran suggests, the article does not indicate that 
dysentery causes permanent damage to the heart or leads to 
heart disorders in the long-term.  Rather, the article only 
indicates that dehydration can cause damage to the heart, if 
left untreated (emphasis added).  There is no medical 
evidence to indicate that the veteran's amoebic dysentery or 
any resultant dehydration had been left untreated either in-
service or post-service or that he has ever suffered a bout 
of dysentery that has resulted in heart damage in any way.  

With regard to a relationship between the veteran's malaria 
and dysentery and heart disease, the Board notes that there 
are conflicting medical opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In a statement received in November 2004, L. G., a 
physician's assistant, states that he believes that the 
veteran's heart problems may be related to having malaria and 
amebiasis, which would have significantly weakened his heart.  
However, the Board observes that L. G. provides no medical 
basis for this opinion, and the opinion is not otherwise 
supported by the medical evidence of record.  Moreover, 
L.G.'s use of the phrase "may be" implies that the opinion 
is only speculation.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board accords no 
probative weight to the opinion of L. G.  

In contrast, after a physical examination of the veteran and 
review of his self-reported medical history, the January 2005 
VA examiner stated that there is no medical literature 
relating malaria and amebiasis with the subsequent 
development of coronary artery disease many years later.  
This is not a known portion of either disease.  He concluded 
that the veteran's current heart condition was not caused by 
or the result of service-connected malaria and amebiasis.  As 
the VA examiner provided a clear basis for this opinion, to 
include not only the results of the veteran's physical 
examination, but also a review of the medical literature with 
regard to malaria and amebiasis, the Board affords this 
opinion great probative weight.  The Board acknowledges that 
the examiner did not review the veteran's claims file; 
however, as the examiner's negative opinion is based solely 
on independent medical literature and knowledge, the lack of 
such review does not undermine the validity of the opinion.

Therefore, there is no competent and probative evidence of 
record that the veteran's heart disorders are due to service 
or secondary to his service-connected malaria or amoebic 
dysentery.  The Board has considered the veteran's own 
statements as to the etiology of his heart disorders.  
Laypersons are competent to speak to symptomatology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent and probative evidence connecting the veteran's 
heart disorders to service or to a service-connected 
disability such as malaria, the Board concludes that service 
connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for 
coronary artery disease with chronic congestive heart 
failure.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for coronary artery disease 
with chronic congestive heart failure, status post-myocardial 
infarction, status post-coronary artery bypass graft is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


